Citation Nr: 1757451	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-02 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 20 percent for lumbar spine degenerative disk disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson






INTRODUCTION

The Veteran served on active duty from September 1987 to April 2009.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Board granted an initial rating of 20 percent for lumbar spine degenerative disk disease.  The Veteran appealed this rating to the Court of Appeals for Veterans Claims.  In October 2017, the Court granted a Joint Motion for Remand (JMR), as discussed in more detail below, which remanded the issue listed above for further consideration.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


REMAND

The JMR notes that the record contains inadequate evidence to properly adjudicate the Veteran's disability rating, specifically, to what extent his low back function is further decreased during flares.  He has complained of frequent severe flares and that physical activity increases his pain, but the VA examiners have failed to provide adequate opinions on this issue.  An updated VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Schedule the Veteran for an updated VA examination for a report on the current severity of his lumbar spine degenerative joint disease.  

Conduct range of motion testing, and indicate the point at which motion pain is objectively observed. The examiner is asked to test range of motion in active motion and passive motion, in both weight-bearing and non-weight-bearing positions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not capable of being conducted, he or she should clearly explain why that is so.

The examiner is asked to describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, or is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner is also asked to elicit from the Veteran a detailed history of his symptoms during flares and after repeated use, including estimates of additional loss of motion, which can be used to inform such an opinion.  The examiner is asked to provide an opinion on whether it is as likely as not (at least 50 percent probability) that the Veteran's functional loss closely approximates having forward flexion limited to less than 30 degrees, or having favorable or unfavorable ankylosis.

The Veteran has complained of frequent flares, and attempt should be made to schedule the examination during a flare.  However, direct observation of impairment during a flare is not a prerequisite to offering an opinion.  Therefore, to reiterate, it is essential that the examiner elicit from the Veteran details regarding his flares, including their frequency and their impact on his function.  

The record also shows the Veteran is diagnosed with IVDS.  Provide an opinion on the duration of incapacitating episodes (requiring treatment and prescribed bedrest) in any 12-month period during the appeal period.

All opinions must be supported by explanatory rationale.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




